COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



MARTA MARTINEZ,

                            Appellant,

v.

CITY OF EL PASO, et al., BUILDINGS
PERMITS & INSPECTIONS, THOMAS
MACGUIRE, AND WILLIAM STERN,  

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00234-CV

Appeal from the

448th District Court

of El Paso County, Texas

(TC# 2004-3728)


MEMORANDUM OPINION

	This appeal is before the Court on its own motion to determine whether it should be
dismissed.  
	On August 4, 2010, the Court determined that the brief submitted by Appellant, pro se, would
not be filed because it did not comply with Rule 38.1 of the Texas Rules of Appellate Procedure. 
The Court ordered Appellant to submit a corrected brief no later than August 24, 2010.  The order
and the original brief were sent to Appellant by certified mail, return receipt requested, at the address
appearing on the original brief.  The documents were returned to the Court as unclaimed.    
	On September 8, 2010, the clerk of this Court notified Appellant by letter that her brief was
past due and that no motion for extension of time had been received.  The clerk also informed the
parties of the Court's intent to dismiss the appeal for want of prosecution unless, within ten days of
the notice, any party could show grounds for continuing the appeal.  This letter was mailed to the
address on Appellant's original brief and has not been returned.  There has been no response to the
clerk's letter.
	A party appearing pro se must include her mailing address on any document filed with the
Court.  Tex.R.App.P. 9.1(b).  It appears that Appellant has either failed to provide the Court with
a correct address or has refused to claim mail sent from the Court.
	This Court has the authority to dismiss an appeal for want of prosecution when the appellant
has failed to file her brief in the time prescribed and gives no reasonable explanation for the failure
to do so.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no pet.).  Accordingly, we dismiss the appeal for want of prosecution.

						SUSAN LARSEN, Justice (former)
November 17, 2010

Before Rivera, J., Barajas, C.J. (Ret.), and Larsen, J.
Barajas, C.J. (Ret.), sitting by assignment
Larsen, J., sitting by assignment